DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
2.	Applicants’ amendment filed on 01/06/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1, 3-7 and 9-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a structural feature of an optical connector assembly in which an optical chip is connectable with a fixed ferrule via a waveguide and is joined onto a section of a substrate, the structural feature comprising a ferrule support section that extends from the structural section and comprises a surface for adhesion to the fixed ferrule, wherein a bending of the waveguide accommodates an angle of the ferrule support section relative to the section of the substrate, in combination with other recited limitations in the claims.  
Claims 3-6 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 7. Specifically, the prior art fails to disclose an  optical connector assembly, comprising an optical chip connectable with a fixed ferrule via a waveguide and disposed on the substrate; a 
Claims 9-14 depend from claim 7. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 15. Specifically, the prior art fails to disclose a clip for securing a cable ferrule to a fixed ferrule for light coupling with the fixed ferrule adhered to a ferrule support section, the clip comprising a hook element integrally coupled with a forward end of the spine to hook onto an underside of the ferrule support section; and an elastic element integrally coupled with an aft end of the spine to elastically bias the cable ferrule toward the fixed ferrule, wherein a bending of a waveguide by which the fixed ferrule is connected to an optical chip accommodates an angle of the ferrule support section relative to a substrate on which the optical chip is disposed, in combination with other recited limitations in the claims.  
Claims 16-20 depend from claim 15. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed 
Claims 1, 3-7 and 9-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883